IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 223 EAL 2015
                              :
                 Respondent   :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
DAMIEN PHILLIPS,              :
                              :
                 Petitioner   :


                                     ORDER


PER CURIAM

      AND NOW, this 1st day of September, 2015, the Petition for Allowance of

Appeal and the Motion for Leave to Submit are DENIED.